 



Exhibit 10.1
COVANTA HOLDING CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
     THIS AGREEMENT is made and entered into as of this 31st day of May, 2006
(the “Grant Date”) by and between Covanta Holding Corporation, a Delaware
corporation (the “Company”), and __________________(the “Awardee”), pursuant to
the Covanta Holding Corporation 2005 Equity Award Plan for Directors (the
“Plan”). This Agreement and the award contained herein is subject to the terms
and conditions set forth in the Plan, which are incorporated by reference
herein, and the following terms and conditions:
     1. Award of Restricted Stock. In consideration for the continued service of
the Awardee as a Director, the Company hereby awards to the Awardee, subject to
the further terms and conditions set forth in this Agreement, 4,500 shares (the
“Restricted Stock”) of its common stock, $0.10 par value per share (the “Common
Stock”), as of the Grant Date.
     2. Rights of Stockholder. Awardee shall have all of the rights of a
stockholder with respect to the shares of Restricted Stock (including the right
to vote the shares of Restricted Stock and the right to receive dividends with
respect to the shares of Restricted Stock), except as provided in Section 3 and
Section 6 hereof.
     3. Restrictions on Transfer. Except as otherwise provided in this
Agreement, Awardee may not sell, transfer, assign, pledge, encumber or otherwise
dispose of any of the shares of Restricted Stock or the rights granted hereunder
(any such disposition or encumbrance being referred to herein as a “Transfer”).
Any Transfer or purported Transfer by Awardee of any of the shares of Restricted
Stock shall be null and void and the Company shall not recognize or give effect
to such Transfer on its books and records or recognize the person to whom such
purported Transfer has been made as the legal or beneficial holder of such
shares. The shares of Restricted Stock shall not be subject to sale, execution,
pledge, attachment, encumbrance or other process and no person shall be entitled
to exercise any rights of Awardee as the holder of such Restricted Stock by
virtue of any attempted execution, attachment or other process until the
restrictions imposed herein on the Transfer of the shares of Restricted Stock
shall lapse as provided in Section 4 hereof. All certificates representing the
shares of Restricted Stock shall have endorsed thereon the following legend (in
addition to any other legends that are customary or required on certificates
representing shares of the Company’s Common Stock):
     “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND OTHER TERMS AND CONDITIONS (INCLUDING FORFEITURE) SET FORTH IN A
RESTRICTED STOCK AWARD AGREEMENT DATED AS OF MAY 31, 2006, BETWEEN THE COMPANY
AND THE REGISTERED HOLDER, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THE COMPANY. ANY TRANSFER OR PURPORTED TRANSFER OF THE SHARES REPRESENTED BY
THIS CERTIFICATE IN VIOLATION OF SUCH RESTRICTED STOCK AWARD AGREEMENT SHALL BE
NULL AND VOID.”

 



--------------------------------------------------------------------------------



 



     If and when the restrictions imposed herein on the transfer of shares of
Restricted Stock shall have lapsed as provided in Section 4 hereof, certificates
for such shares without the restricted stock legend set forth in this section
shall be delivered to the Awardee. Until such restrictions have lapsed, any
certificates representing any shares of Restricted Stock shall be held in
custody by the Company. Awardee may request the removal of such restricted stock
legend from certificates representing any shares of Restricted Stock as to which
the restrictions imposed herein on the transfer thereof shall have lapsed as
provided in Section 5 hereof. Such request shall be in writing to the General
Counsel of the Company.
     4. Lapse of Restrictions and Forfeiture. Subject to Section 4(c) hereof,
the restrictions on transfer imposed on the shares of Restricted Stock by this
Section 4 shall lapse with respect to the shares of Restricted Stock and the
Awardee will vest, or gain actual “ownership” of the shares of Restricted Stock
in accordance with the terms of Section 4(a) hereof. Except as set forth below,
in the event that prior to the lapse of restrictions on transfer, Awardee’s
service as a Director terminates, then all shares of Restricted Stock as to
which the restrictions upon transfer imposed by Section 3 hereof shall not have
lapsed prior to such date, shall be forfeited as of the date such service as a
Director terminates.
          (a) Restricted Stock Vesting. The Restricted Stock shall vest as of
the dates and in the amounts set forth below provided that the Awardee is
serving as a Director on such date:

  A.   1,500 shares shall vest on May 31, 2006;     B.   1,500 shares shall vest
on May 31, 2007; and     C.   1,500 shares shall vest on May 31, 2008.

          (b) Notwithstanding anything to the contrary in Section 4(a), in the
event that prior to the lapse of restrictions on transfer pursuant to
Section 4(a), Awardee’s service as a Director is terminated as a result of
(i) Awardee’s death, disability or retirement as a Director, or (ii) the
decision of the Company’s Nominating and Governance Committee not to recommend
Awardee for re-election to the Board of Directors for any reason other than (A)
“for cause” (as that term is contemplated by the General Corporation Law of the
State of Delaware), (B) for failure to comply with the Company’s Board Charter,
Corporate Governance Guidelines, or Policy of Business Conduct, or (C) at
Awardee’s request not to be nominated other than as a result of Awardee’s
disability or retirement, then the Restricted Stock shall continue to vest
pursuant to Section 4(a) notwithstanding Awardee’s termination of service as a
Director.
          (c) Notwithstanding anything to the contrary in Sections 4(a) or
(b) hereof, in the event of a Change in Control, the restrictions on transfer
imposed by Section 3 on the shares of Restricted Stock shall lapse. For purposes
of this Agreement, a “Change in Control” shall mean the occurrence of any of the
following events, each of which shall be determined

2



--------------------------------------------------------------------------------



 



independently of the others: (i) any “Person” (as hereinafter defined), other
than a holder of at least 10% of the outstanding voting power of the Company as
of the date of this Agreement, becomes a “beneficial owner” (as such term is
used in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of a majority of the stock of the Company entitled
to vote in the election of directors of the Company; (ii) individuals who are
Continuing Directors of the Company (as hereinafter defined) cease to constitute
a majority of the members of the Board; (iii) stockholders of the Company adopt
and consummate a plan of complete or substantial liquidation or an agreement
providing for the distribution of all or substantially all of the assets of the
Company; (iv) the Company is a party to a merger, consolidation, other form of
business combination or a sale of all or substantially all of its assets, with
an unaffiliated third party, unless the business of the Company following
consummation of such merger, consolidation or other business combination is
continued following any such transaction by a resulting entity (which may be,
but need not be, the Company) and the stockholders of the Company immediately
prior to such transaction hold, directly or indirectly, at least a majority of
the voting power of the resulting entity; provided, however, that a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) shall not constitute a Change in Control; (v) there is a
Change in Control of the Company of a nature that is reported in response to
item 5.01 of Current Report on Form 8-K or any similar item, schedule or form
under the Exchange Act, as in effect at the time of the change, whether or not
the Company is then subject to such reporting requirements; provided, however,
that for purposes of this Agreement a Change in Control shall not be deemed to
occur if the Person or Persons deemed to have acquired control is a holder of at
least 10% of the outstanding Voting Power of the Company as of the date of this
Agreement; or (vi) the Company consummates a transaction which constitutes a
“Rule 13e-3 transaction” (as such term is defined in Rule 13e-3 of the Exchange
Act) prior to the termination or expiration of this Agreement.
          (d) In the event of a Rule 13e-3 transaction, then effective
coincident with the consummation of such Rule 13e-3 transaction, the
restrictions on transfer imposed by Section 3 on the shares of Restricted Stock
shall lapse; provided, however, that notwithstanding the foregoing, in
connection with the consummation of such Change in Control or Rule 13e-3
transaction, all such unvested shares of Restricted Stock then held by Awardee
shall be deemed to vest and become exercisable at such time in order to permit
Awardee to participate in such transaction.
          (e) For purposes of this Section 4, “Continuing Directors” shall mean
the members of the Board on the date of execution of this Agreement, provided
that any person becoming a member of the Board subsequent to such date whose
election or nomination for election was supported by at least a majority of the
directors who then comprised the Continuing Directors shall be considered to be
a Continuing Director; and the term “Person” is used as such term is used
Sections 13(d) and 14(d) of the Exchange Act.
     5. Transferability. Notwithstanding anything contained in this Agreement to
the contrary, shares of Restricted Stock are not transferable or assignable by
the Awardee until the restrictions thereon have lapsed.
     6. Adjustment Provisions. If, during the term of this Agreement, there
shall be any merger, reorganization, consolidation, recapitalization, stock
dividend, stock split, rights offering

3



--------------------------------------------------------------------------------



 



or extraordinary distribution with respect to the Common Stock, or other change
in corporate structure affecting the Common Stock, the Committee shall make or
cause to be made an appropriate and equitable substitution, adjustment or
treatment with respect to the Restricted Stock, including a substitution or
adjustment in the aggregate number or kind of shares subject to this Agreement,
notwithstanding that the Restricted Stock are subject to the restrictions on
transfer imposed by Section 3 above. Any securities, awards or rights issued
pursuant to this Section 6 shall be subject to the same restrictions as the
underlying Restricted Stock to which they relate.
     7. Tax Withholding. As a condition precedent to the receipt of any shares
of Restricted Stock hereunder, Awardee agrees to pay to the Company, at such
times as the Company shall determine, such amounts as the Company shall deem
necessary to satisfy any withholding taxes due on income that Awardee recognizes
as a result of (i) the lapse of the restrictions imposed by Section 3 hereof on
the shares of Restricted Stock or (ii) Awardee’s filing of an election pursuant
to Section 83(b) of the Internal Revenue Code of 1986 (the “Code”), as amended,
with respect to the shares of Restricted Stock. The obligations of the Company
under this Agreement and the Plan shall be conditional on such payment or
arrangements, and the Company, its Affiliates and Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Awardee.
     8. Registration. This grant is subject to the condition that if at any time
the Board or Compensation Committee shall determine, in its discretion, that the
listing of the shares of Common Stock subject hereto on any securities exchange,
or the registration or qualification of such shares under any federal or state
law, or the consent or approval of any regulatory body, shall be necessary or
desirable as a condition of, or in connection with, the grant, receipt or
delivery of shares hereunder, such grant, receipt or delivery will not be
effected unless and until such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Board or Compensation Committee. The Company agrees to make
every reasonable effort to effect or obtain any such listing, registration,
qualification, consent or approval.
     9. Rights of Awardee. In no event shall the granting of the Restricted
Stock or the other provisions hereof or the acceptance of the Restricted Stock
by Awardee confer upon Awardee any right to continue as a Director.
     10. Construction.
     (a) Successors. This Agreement and all the terms and provisions hereof
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective legal representatives, heirs and successors, except as
expressly herein otherwise provided.
     (b) Entire Agreement; Modification. This Agreement contains the entire
understanding between the parties with respect to the matters referred to
herein. Subject to Section 17(c) of the Plan, this Agreement may be amended by
the Board or Compensation Committee at any time.

4



--------------------------------------------------------------------------------



 



     (c) Capitalized Terms; Headings; Pronouns; Governing Law. Capitalized terms
used and not otherwise defined herein are deemed to have the same meanings as in
the Plan. The descriptive headings of the respective sections and subsections of
this Agreement are inserted for convenience of reference only and shall not be
deemed to modify or construe the provisions which follow them. Any use of any
masculine pronoun shall include the feminine and vice-versa and any use of a
singular, the plural and vice-versa, as the context and facts may require. The
construction and interpretation of this Agreement shall be governed in all
respects by the laws of the State of Delaware.
     (d) Notices. Each notice relating to this Agreement shall be in writing and
shall be sufficiently given if delivered by registered or certified mail, or by
a nationally recognized overnight delivery service, with postage or charges
prepaid, to the address hereinafter provided in this Section 10. Any such notice
or communication given by first-class mail shall be deemed to have been given
two business days after the date so mailed, and such notice or communication
given by overnight delivery service shall be deemed to have been given one
business day after the date so sent, provided such notice or communication
arrives at its destination. Each notice to the Company shall be addressed to it
at its offices at 40 Lane Road, Fairfield, New Jersey 07004 (attention: Chief
Financial Officer), with a copy to the Secretary of the Company or to such other
designee of the Company. Each notice to the Awardee shall be addressed to the
Awardee or such other person or persons at the address shown below the Awardee’s
name on the signature page hereof.
     (e) Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement or the application thereof to any party
or circumstance shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the minimal extent of such provision or the
remaining provisions of this Agreement or the application of such provision to
other parties or circumstances.
     (f) Counterpart Execution. This Agreement may be executed in counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute the entire document.

            COVANTA HOLDING CORPORATION
      By:             Title               

Accepted this ____________ day of

________________________, 2006.
 
AWARDEE’S ADDRESS:

5